DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1, 9, and 11, claiming a bracket configured to attach a structure to a wall inside a wash tub of a dishwasher, along with dishwasher therewith and method of attachment thereof, comprising: an extended portion; a first protrusion; a second protrusion; wherein said first protrusion and said at least second protrusion are arranged to attach said bracket, an attached structure, to said wall by extending through a respective aperture in said wall, wherein said bracket is configured to be attached to said wall in an instance in which said attached structure is attached to said bracket.
The closest prior art of record is that of U.S. Patent No. 3,044,842 to Abresch et al. (Abresch).  Abresch teaches a dishwasher with a bracket configured to attach a structure to a wall inside a wash tub of a dishwasher defined at least in part by a wall along with method of attachment thereof comprising an extended portion configured to when said bracket is attached to said wall extend along at least a portion of said wall; a first protrusion protruding from said extended portion wherein said first protrusion is arranged to attach said bracket and said attached structure to said wall by extending 
The advantage of the current invention over that of Abresch is that the current invention allows for pre-fab construction wherein the components attach to each other before being attached to the wall thereby not only simplifying manufacture but also adding structural rigidity thereto.
Since claim 1, 9, and 11 are allowed, claims 2-8, 10, and 12-15 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711